DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1 has been cancelled. Claims 2-21 have been added and are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021; 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-9, 11-18, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camera Plus Pro (https://www.globaldelight.com/iphone/camerapluspro/cpp-effects/ published January 2013), hereinafter CPP.

Regarding claim 2, CPP teaches a method, comprising: 
at an electronic device with one or more cameras and a touch-screen display: concurrently displaying, on the touch-screen display (drawings): 
a shutter button (camera button is all drawings); 
a live preview of visual data sensed by the one or more cameras (Shoot it LIVE! Filters made very easy. Apply live filters to photos and videos with a full screen preview even before shooting. Give them the best look and feel always by adding filters in realtime. Preview your filters on the full screen of the iPhone and flip through the filters before shooting.. [section 1])
a plurality of filter options (last drawing); 
detecting selection of a respective filter option of the plurality of filter options (Simply flip through filters. Different filters tell different stories. Simply flip from one filter to the next while focussing on your subject in the camera screen. With just a tap, flip through the different filters available before you pick your favorite one to get that 'picture-perfect' photo. [section 2]); and 
in response to detecting selection of the respective filter option, changing an appearance of the live preview based on the respective filter option (Apply live filters to photos and videos with a full screen preview even before shooting. Give them the best look and feel always by adding filters in realtime. Preview your filters on the full screen of the iPhone and flip through the filters before shooting. [section 1]).
	
Regarding claim 3, CPP teaches the method of claim 2, wherein the plurality of filter options are displayed in response to selection of a filter control affordance (Different filters tell different stories. Simply flip from one filter to the next while focussing on your subject in the camera screen. With just a tap, flip through the different filters available before you pick your favorite one to get that 'picture-perfect' photo. [section 2]).

Regarding claim 4, CPP teaches the method of claim 3, wherein the filter control affordance is displayed concurrently with the live preview and the shutter button (Apply live filters to photos and videos with a full screen preview even before shooting. [section 1]).

Regarding claim 5, CPP teaches the method of claim 3, wherein the filter control affordance is one of a plurality of camera settings affordances for controlling operation of the one or more cameras that are displayed concurrently with the live preview and the shutter button (first drawing).

Regarding claim 6, CPP teaches the method of claim 5, wherein, after the respective filter option has been selected, the filter control affordance is visually distinguished from other camera setting affordances of the plurality of camera settings affordances (last drawing shows the filter option highlighted).

Regarding claim 7, CPP teaches the method of claim 5, wherein the plurality of camera settings affordances are overlaid on the live preview (Apply live filters to photos and videos with a full screen preview even before shooting. [section 1]).

Regarding claim 8, CPP teaches the method of claim 2, further comprising: detecting an input on the shutter button while the respective filter option is selected; and in response to detecting the input on the shutter button, capturing media with the respective filter option applied (Now you have full control over your final photos and videos and the power to change the way you see the world. [Section 2]).

Regarding claim 9, CPP teaches the method of claim 2, wherein the respective filter option applies a visual effect that affects an appearance of media captured by the one or more cameras (last drawing shows the visual effect of the applied filters).

Regarding claim 11, CPP teaches an electronic device, comprising: 
a touch-screen display; one or more cameras; one or more processors; memory (CPP discloses an iPhone which includes a touch-screen display, camera, processor and memory); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
concurrently displaying, on the touch-screen display: 
a shutter button (drawings); 
a live preview of visual data sensed by the one or more cameras (Shoot it LIVE! Filters made very easy. Apply live filters to photos and videos with a full screen preview even before shooting. Give them the best look and feel always by adding filters in realtime. Preview your filters on the full screen of the iPhone and flip through the filters before shooting.. [section 1]); and 
a plurality of filter options; detecting selection of a respective filter option of the plurality of filter options (Apply live filters to photos and videos with a full screen preview even before shooting. Give them the best look and feel always by adding filters in realtime. Preview your filters on the full screen of the iPhone and flip through the filters before shooting. [section 1]); and 
in response to detecting selection of the respective filter option, changing an appearance of the live preview based on the respective filter option (Apply live filters to photos and videos with a full screen preview even before shooting. Give them the best look and feel always by adding filters in realtime. Preview your filters on the full screen of the iPhone and flip through the filters before shooting. [section 1]).

Regarding claim 12, CPP teaches the electronic device of claim 11, wherein the plurality of filter options are displayed in response to selection of a filter control affordance (Different filters tell different stories. Simply flip from one filter to the next while focussing on your subject in the camera screen. With just a tap, flip through the different filters available before you pick your favorite one to get that 'picture-perfect' photo. [section 2]).

Regarding claim 13, CPP teaches the electronic device of claim 12, wherein the filter control affordance is displayed concurrently with the live preview and the shutter button (Apply live filters to photos and videos with a full screen preview even before shooting. [section 1]).

Regarding claim 14, CPP teaches the electronic device of claim 12, wherein the filter control affordance is one of a plurality of camera settings affordances for controlling operation of the one or more cameras that are displayed concurrently with the live preview and the shutter button (first drawing).

Regarding claim 15, CPP teaches the electronic device of claim 14, wherein, after the respective filter option has been selected, the filter control affordance is visually distinguished from other camera setting affordances of the plurality of camera settings affordances  (last drawing shows the filter option highlighted).

Regarding claim 16, CPP teaches the electronic device of claim 14, wherein the plurality of camera settings affordances are overlaid on the live preview (Apply live filters to photos and videos with a full screen preview even before shooting. [section 1]).

Regarding claim 17, CPP teaches the electronic device of claim 11, wherein the one or more programs further include instructions for: detecting an input on the shutter button while the respective filter option is selected; and in response to detecting the input on the shutter button, capturing media with the respective filter option applied (Now you have full control over your final photos and videos and the power to change the way you see the world. [Section 2]).

Regarding claim 18, CPP teaches the electronic device of claim 11, wherein the respective filter option applies a visual effect that affects an appearance of media captured by the one or more cameras (last drawing shows the visual effect of the applied filters).

Regarding claim 20, CPP teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a touch-screen display and one or more cameras (CPP discloses an iPhone which includes a touch-screen display, camera, processor and memory), cause the device to: 
concurrently display, on the touch-screen display: 
a shutter button (drawings);
a live preview of visual data sensed by the one or more cameras (Shoot it LIVE! Filters made very easy. Apply live filters to photos and videos with a full screen preview even before shooting. Give them the best look and feel always by adding filters in realtime. Preview your filters on the full screen of the iPhone and flip through the filters before shooting.. [section 1]); and 
a plurality of filter options; detecting selection of a respective filter option of the plurality of filter options (Apply live filters to photos and videos with a full screen preview even before shooting. Give them the best look and feel always by adding filters in realtime. Preview your filters on the full screen of the iPhone and flip through the filters before shooting. [section 1]); and
in response to detecting selection of the respective filter option, changing an appearance of the live preview based on the respective filter option (Apply live filters to photos and videos with a full screen preview even before shooting. Give them the best look and feel always by adding filters in realtime. Preview your filters on the full screen of the iPhone and flip through the filters before shooting. [section 1]).

Regarding claim 21, CPP teaches the non-transitory computer readable storage medium of claim 20, wherein the plurality of filter options are displayed in response to selection of a filter control affordance (Different filters tell different stories. Simply flip from one filter to the next while focussing on your subject in the camera screen. With just a tap, flip through the different filters available before you pick your favorite one to get that 'picture-perfect' photo. [section 2]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CPP in view of Normalize App (https://www.popphoto.com/news/2012/08/normalize-app-tries-to-remove-filters-instagram-and-hipstagram-photos/ published January 2013).

Regarding claim 10, CPP teaches the method of claim 9. CPP does not teach the following limitations, however, in an analogous art, Normalize App wherein the visual effect applied by the respective filter option is removable after the media is captured (the app analyzes a photo's histogram in order to find out what wacky modifications have been made to make it look "retro." It then corrects for that weirdness and tries to bring the colors and luminance levels back into the present. [second paragraph]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Normalize App and apply them to CPP. One would be motivated as such as  to wipe most of a filter off of a photo and make it look normal again.

Regarding claim 19, CPP teaches the electronic device of claim 18. CPP does not teach the following limitations, however, in an analogous art, Normalize App wherein wherein the visual effect applied by the respective filter option is removable after the media is captured (the app analyzes a photo's histogram in order to find out what wacky modifications have been made to make it look "retro." It then corrects for that weirdness and tries to bring the colors and luminance levels back into the present. [second paragraph]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Normalize App and apply them to CPP. One would be motivated as such as  to wipe most of a filter off of a photo and make it look normal again.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486